Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 30, 2021 have been fully considered but they are not persuasive. Applicant has added limitations of claims 5, 12 and 17 into their respective independent claims. The combination of prior art references to original claims 5, 12 and 17 has been reviewed and is still deemed applicable to now amended claims 1, 9 and 15.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3, 6-10, 13-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 1,973,355 (O’Bryan hereinafter) in view of United States Patent No. 9,889,925 B2 (Rawdon hereinafter) and further in view of United States Patent No. 3,996,816 (Brighton hereinafter).
For claim 1, O’Bryan teaches a propeller assembly of an aircraft, comprising: a hub (A); a plurality of propeller blades (C, C’) extending from the hub and secured thereto; a propeller blade pitch change system disposed at at least one propeller blade of the plurality of propeller blades, the propeller blade pitch change system including: a pitch change actuator (19, 20) disposed in the propeller blade (C); and a drive mechanism 23, 25, 34, 35 operably connected to the pitch change actuator and to the propeller blade to urge rotation of the propeller blade about a propeller blade axis (see page 2, lines 34-41).
	For claim 2, O’Bryan teaches the pitch change actuator (19, 20) is disposed in a blade pocket of the propeller blade (see page 1, lines 24-30; page 1, line 109 – page 2, line 6).
	For claim 3, O’Bryan teaches the pitch change actuator is connected to the hub (A) by way of one or more anti-rotation features (see at least pinon 34 meshing with rack 35 of hub half 6).
	For claim 8, a power supply is seen in FIG> 6 for supplying power to the pitch changer actuator (see +/-).  
	Claim 9 recites similar limitations to claims 1 and 2 above.  
	Claims 10 recites limitations simile to claim 3 above.  


O’Bryan does not appear to use a blade pitch sensor and associated controller to provide feedback to the pitch change controller. 
Rawdon disclose in at least col. 5, lines 3-18, the use of blade pitch sensors 62 for providing feedback to a controller 60.
Because O’Bryan is a relatively old propeller, and Rawdon is a modern propeller with feedback control for variable pitch propellers, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add feedback controls to the O’Bryan propeller, as suggested in Rawdon, such as a pitch sensor and controller, for the purpose of providing a feedback loop for pitch control.   
	Rawdon teaches in at least col. 5, lines 3-18, a blade pitch actuator, wherein a single blade for a propeller is altered in pitch by a stepper motor 38 connected to a gearbox 36 providing “extreme gear reduction from the motor.” This reduction reduces the required motor torque as well as increases the blade pitch control accuracy as stated in the cited passage.  A harmonic or planetary gear train is not explicitly mentioned.  
	Harmonic and planetary/epicyclical gear trains are two of a finite number of solutions for gerarboxes providing extreme gear reduction from the motor. Brighton evidences the prior known use of worm gears, epicyclical gears and harmonic gears for providing large gear ratios in at least col. 1, lines 24-37.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to try each of the known gearbox architectures which provide extreme .  
	
Claims 4, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Bryan in view of Rawdon and Brighton as applied to claims 1, 9 and 15, respectively above, and further in view of United States Patent No. 10,710,741 B2 (Mickić et al. hereinafter).
Mickić et al. teaches in col. 9, line 41 to col. 10, line 47 the use of an electronic actuator such as a stepper motor or servomotor for altering the pitch of the propeller blades.
	Because O’Bryan already teaches an electronic actuator for pitching propeller blades, and Mickić et al. teach more specific electronic actuators for pitching propeller blades, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use as the O’Bryan electronic actuator either a stepper motor or a servomotor, as taught by Mickić et al. for the purpose of operably pitching the propeller blades with known electronic actuators in the field of endeavor.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799